We reject defendant’s contention that the jury’s verdict was not supported by the weight of the evidence. According to the complainant, he was relieved of cash and jewelry by the defendant as the defendant’s companion wielded a shotgun. The jury acquitted defendant of robbery in the first degree and found him guilty of robbery committed with the aid of another person actually present. We have examined the inconsistencies in the complainant’s testimony and have taken note *400of the complainant’s criminal history, but we find, after exercising our power to weigh the conflicting inferences to be drawn, that the jury gave the evidence the weight it should have been accorded. The quality of the complainant’s evidence does not leave us with doubts about defendant’s guilt.
Defendant’s claim that the court should have submitted robbery in the third degree to the jury as a lesser included count lacks merit. Our examination of the evidence reveals no reasonable basis on which the jury could have found that defendant had committed the robbery by himself, but not with a companion. The absence of corroborating evidence and the questions regarding the complainant’s reliability do not support finding that the complainant fabricated every essential count of the robbery except those necessary to establish robbery in the third degree. Concur—Murphy, P. J., Sullivan, Ross, Asch and Smith, JJ.